       Case 8:13-cr-00492-DKC Document 584 Filed 03/02/21 Page 1 of 50



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

                                                :
UNITED STATES OF AMERICA
                                                :

       v.                                       :    Criminal No. DKC 13-0492-001
                                                     Civil Action No. DKC 18-0002
                                                :
ANTHONY TORELL TATUM
                                                :

                                   MEMORANDUM OPINION

       Petitioner’s motion to vacate, set aside, or correct sentence

pursuant      to   28    U.S.C.     §    2255       is   ready     for    resolution.   (ECF

No. 425).      Also pending are two subsequent filings from Petitioner

that    are    properly       construed         as       motions    for    leave   to   file

supplements to his § 2255 motion.                        (ECF Nos. 538 and 561).        The

issues have been briefed, and the court now rules, no hearing being

deemed necessary.            Local Rule 105.6.             For the following reasons,

Petitioner’s motion will be denied, and, while the motions to

supplement will be granted, the relief they seek will be denied.

I.     Background

       On February 24, 2014, Mr. Anthony Torell Tatum (“Petitioner”)

was     charged         in    an        eight-count          superseding       indictment.

(ECF No. 24).       On December 30, 2014, Petitioner entered a guilty

plea to three of the charges — count 1: Conspiracy to Distribute

and Possess with Intent to Distribute Five Kilograms or More of

Cocaine and One Hundred Grams or More of Heroin in violation of 21
        Case 8:13-cr-00492-DKC Document 584 Filed 03/02/21 Page 2 of 50



U.S.C. § 846; count 7: Possession of a Firearm in Furtherance of

a Drug Trafficking Offense in violation of 18 U.S.C. § 924(c); and

count 8: Conspiracy to Commit Money Laundering in violation of 18

U.S.C. § 1956.      (No. 94).      On July 23, 2015, he was sentenced to

324 months’ imprisonment, consisting of 264 months on count one,

240 months concurrent on count eight, and a consecutive 60 months

on count seven. (ECF No. 211).

        On July 29, 2015, Petitioner filed a notice of appeal to the

Fourth Circuit.      (ECF No. 213).        The Fourth Circuit subsequently

appointed Richard Finci to represent Mr. Tatum in his appeal, the

same attorney who had represented him during his plea negotiations,

the entry of his plea, and at sentencing.                 (ECF No. 217).      On

June 10,    2016,   the   Fourth    Circuit    affirmed    the   judgment    and

sentence against Mr. Tatum.          (ECF No. 355).       Twelve days later,

the court stayed its mandate pending a motion for rehearing.                (ECF

No. 359).     While this request was pending, Petitioner also filed

a motion to withdraw his guilty plea in this court on August 4,

2016.     (ECF No. 371).      On October 12, 2016, the Fourth Circuit

denied Petitioner’s request for a rehearing.               (ECF Nos. 388 and

389).    On November 3, 2016, the Fourth Circuit issued its mandate.

(ECF No. 391).      Four days later, this court issued an opinion and

order denying Mr. Tatum’s motion to withdraw his guilty plea.

        Mr. Tatum continued to fight his conviction on multiple

fronts.     First, Petitioner appealed the order denying his motion

                                       2
        Case 8:13-cr-00492-DKC Document 584 Filed 03/02/21 Page 3 of 50



to withdraw the guilty plea on December 9, 2016.            (ECF No. 395).

Second, on January 12, 2017, the court received notice from the

Supreme Court that Mr. Tatum had filed a petition for writ of

certiorari on his original appeal a few days earlier.              (ECF No.

398).    On February 21, 2017, the Court denied this petition, thus

finalizing Mr. Tatum’s conviction. (ECF No. 408).                See United

States v. Segers, 271 F.3d 181, 185-86 (4th Cir. 2001) (“The courts

of appeals to address the issue have consistently concluded that

a judgment of conviction becomes final under § 2255 (f)(1) when

the Supreme Court denies certiorari.”).           The same day this entry

was made, the Fourth Circuit affirmed the denial of Petitioner’s

motion to withdraw his guilty plea, and this ruling took effect on

March 16, with the issuance of the Fourth Circuit’s mandate.              (ECF

Nos. 407 and 410).

        On January 4, 2018, Petitioner timely filed the currently

pending motion to vacate, set aside, or correct sentence.                 (ECF

No. 425).     More than two years later, on July 6, 2020, Mr. Tatum

filed a motion that attempted to supplement his petition.             It was

docketed as, and will be construed as, a motion for leave to file

a supplemental § 2255 motion.        The motion cites to recent Supreme

Court caselaw as a basis for its claim and its timeliness.                (ECF

No. 538).      A few months later, on November 12, Petitioner filed

another attempted supplement that will similarly be treated as a



                                      3
      Case 8:13-cr-00492-DKC Document 584 Filed 03/02/21 Page 4 of 50



motion     for    leave     to    supplement      his    motion    to    vacate/correct

sentence.        (ECF No. 561) (filed under seal).

II.   Motion to Vacate

      A.     Standard of Review

      To be eligible for relief under § 2255, a petitioner must

show, by a preponderance of the evidence, that his “sentence was

imposed in violation of the Constitution or laws of the United

States, or that the court was without jurisdiction to impose such

sentence, or that the sentence was in excess of the maximum

authorized by law.”          28 U.S.C. § 2255(a).              “[T]he scope of review

of    non-constitutional             error       is     more    limited      than    that

of constitutional error; a non[-]constitutional error does not

provide a basis for collateral attack unless it involves ‘a

fundamental        defect        which   inherently       results       in   a   complete

miscarriage of justice,’ or is ‘inconsistent with the rudimentary

demands of fair procedure.’” United States v. Mikalajunas, 186

F.3d 490, 495–96 (4th Cir. 1999) (internal citations omitted).

      A pro se movant is entitled to have his arguments reviewed

with appropriate consideration.                   See Gordon v. Leeke, 574 F.2d

1147, 1151–53 (4th Cir. 1978).               But if the § 2255 motion, along

with the files and records of the case, conclusively shows that he

is not entitled to relief, a hearing on the motion is unnecessary

and the claims raised in the motion may be dismissed summarily.

§ 2255(b).

                                             4
      Case 8:13-cr-00492-DKC Document 584 Filed 03/02/21 Page 5 of 50



      B.      Ineffective Assistance of Counsel Legal Standard

      The bulk of Petitioner’s motion rests on various alleged

deficiencies in the performance of his former counsel, Mr. Finci.

To establish ineffective assistance of counsel, the petitioner

must show both that his attorney’s performance fell below an

objective standard of reasonableness and that he suffered actual

prejudice.      Strickland v. Washington, 466 U.S. 668, 687 (1984).

There is a strong presumption that counsel’s conduct falls within

a wide range of reasonably professional conduct, and courts must

be   highly    deferential    in   scrutinizing   counsel’s      performance.

Strickland, 466 U.S. at 688–89; Bunch v. Thompson, 949 F.2d 1354,

1363 (4th Cir. 1991).     A determination need not be made concerning

the attorney’s performance if it is clear that no prejudice could

have resulted from it.        Strickland, 466 U.S. at 697.

      In the context of a § 2255 petition challenging a conviction

following a guilty plea, a defendant establishes prejudice by

demonstrating “a reasonable probability that, but for counsel’s

errors, he would not have pleaded guilty and would have insisted

on going to trial.”       Hill v. Lockhart, 474 U.S. 52, 59 (1985);

accord United States v. Mooney, 497 F.3d 397, 401 (4th Cir. 2007).

Moreover, Petitioner “must convince the court” that such a decision

“would have been rational under the circumstances.”               Padilla v.

Kentucky, 559 U.S. 356, 372 (2010).          “The challenger’s subjective

preferences,     therefore,    are   not   dispositive;   what    matters   is

                                      5
      Case 8:13-cr-00492-DKC Document 584 Filed 03/02/21 Page 6 of 50



whether proceeding to trial would have been objectively reasonable

in light of all of the facts.”        United States v. Fugit, 703 F.3d

248, 260 (4th Cir. 2012).

     A petitioner who pleads guilty has an especially high burden

in establishing an ineffective assistance claim.          As the Supreme

Court of the United States explained, “[t]he plea process brings

to the criminal justice system a stability and a certainty that

must not be undermined by the prospect of collateral challenges in

cases . . . where witnesses and evidence were not presented in the

first place.”    Premo v. Moore, 562 U.S. 115, 132 (2011).         Thus, a

petitioner alleging ineffective assistance in the context of a

guilty plea must meet a “substantial burden . . . to avoid the

plea[.]” Id.

     C.    Alleged Coercion in the Plea Negotiations

     While Petitioner’s motion to vacate is fifty-three pages, not

counting its numerous attachments, a large portion of it is

animated by a single claim:       Petitioner alleges that Mr. Finci was

ineffective by allowing the government “to coerce” him into “waving

his rights” by entering the plea agreement.        (ECF No. 425, at 52).

In   particular,    Mr.   Tatum     asserts   that,   during    his     plea

negotiations, prosecutor Deborah Johnston told him, “if you don’t

accept some type of plea agreement and if you decide to go to

trial, I will make sure that I pick the whitest, most conservative

jurors from the counties in Maryland that you have never heard of

                                     6
       Case 8:13-cr-00492-DKC Document 584 Filed 03/02/21 Page 7 of 50



before.”     (Id. at 3) (quoting his first retelling of this incident

during his sentencing hearing, ECF 231, at 74).                  Petitioner says

that he looked to his counsel for help when this threat was made,

but that his lawyer “looked back at him like a deer in the

headlights.”

      The government quotes to a separate section of the motion to

explain how this alleged inaction of Mr. Finci serves as the

motion’s central thrust:            “At the broadest level, Petitioner’s

claims      of    ineffective   assistance      of   counsel     stem      from    his

contention that the Government engaged in ‘coercing [Petitioner]

into a plea of guilty and his attorney [] stood ideally [sic, idly]

by    and    failed     to   present     this   misconduct     to    the     Court’s

attention.’”         (ECF No. 457, at 5) (quoting ECF No. 425, at 20).

Mr.   Tatum       explains   that   he   raised   this   issue      in   a   pro    se

supplemental brief in the Fourth Circuit on direct appeal, which

he attaches to his motion.               He says all these arguments “were

available” for Mr. Finci to raise himself as his counsel, but he

failed to do so.             (ECF No. 425, at 51-52) (referencing and

attaching ECF No. 425-9).

      1.         The Underlying Constitutional Claim

      While the government frames the allegation of a coercive plea

as purely a claim of ineffective assistance of counsel, the claim

contains a separate and distinct constitutional element.                           By

highlighting the racial nature of the alleged threat, Petitioner

                                          7
     Case 8:13-cr-00492-DKC Document 584 Filed 03/02/21 Page 8 of 50



argues that “selective prosecution on the basis of race violates

due process.”    His conviction is therefore invalid, he argues, not

just because of his counsel’s failure to object to Ms. Johnston’s

statement and tactics during plea negotiations, but because such

tactics violate the Due Process Clause of the Fourteenth Amendment.

(ECF No. 425, at 14) (citing, among others, Bordenkircher v. Hayes,

434 U.S. 357 (1978)). This argument fits with his later assertion,

citing Brady v. United States 397 U.S. 742, 748 (1970), that his

plea was not entered into voluntarily.                 (ECF No. 425, at 32).

Brady found that an otherwise properly entered plea could be

invalidated if “induced by threats (or promises to discontinue

improper harassment), misrepresentation (including unfulfilled or

unfulfillable promises), or perhaps by promises that are by their

nature     improper       as   having   no    proper      relationship    to   the

prosecutor’s business (e.g. bribes).”             Id. at 755 & n.13 (quoting

Shelton v. United States, 246 F.2d 571, 572 n.2 (5th Cir. 1957) (en

banc), rev’d on confession of error on other grounds, 356 U.S. 26

(1958)).     To show such a constitutional defect, Petitioner must

show by a preponderance that his plea was induced by an improper

threat of this kind.

     2.     Analysis

     Mr.     Tatum        is   foreclosed      from    making       either     this

constitutional       or    ineffective       assistance     claim   for   similar

reasons; at his plea hearing, the time dedicated to raising this

                                         8
     Case 8:13-cr-00492-DKC Document 584 Filed 03/02/21 Page 9 of 50



kind of objection, Petitioner said, under oath, that his plea was

entered into voluntarily and without coercion and that he was happy

with his current counsel.      As to the constitutional elements of

his claim, he has not proven by a preponderance that his due

process rights were violated, even if this alleged threat was made,

as his statements at sentencing make clear.       By knowingly entering

into a plea that he did not view as coercive at the time, Mr. Tatum

cannot claim it is coercive now.

     The government asserts that Petitioner’s sworn statements at

his plea contradict this claim.        While true, this does not fully

foreclose the claim.     Normally, “in the absence of extraordinary

circumstances . . . allegations in a § 2255 motion that directly

contradict   the   petitioner’s   sworn    statements   made    during   a

properly conducted Rule 11 colloquy are always palpably incredible

and patently frivolous or false.”       United States v. Lemaster, 403

F.3d 216, 221 (4th Cir. 2005) (internal quotation marks omitted)).

But while Petitioner frames this claim as malicious prosecution,

as in Bordenkirscher, it is better viewed as an alleged improper

threat.   In this context, the Fourth Circuit has stated, “we have

no difficulty in concluding that a threat by a prosecutor to do

what the law will not permit, if it motivates a defendant ignorant

of the impossibility, renders the plea involuntary.”           Lassiter v.

Turner, 423 F.2d 897 (4th Cir. 1970).



                                   9
     Case 8:13-cr-00492-DKC Document 584 Filed 03/02/21 Page 10 of 50



     Alternatively, a threat may be improper, even if not clearly

illegal to make or carry-out, and still strike at the heart of the

voluntariness of a plea.     The Fifth Circuit has explained:

          As an alternative ground for vacating his
          sentence,   appellant    contends   that   the
          prosecuting attorney unlawfully induced him to
          plead guilty by “venturing a guess” as to the
          length of sentence appellant “could expect.”
          Without denying that “implied promises” can
          render a guilty plea involuntary, See United
          States v. Pihakis, 545 F.2d 973 (5th Cir.
          1977), appellant’s assertions here, even if
          true, do not make out such a promise. See
          United States v. Battle, 467 F.2d 569 (5th
          Cir. 1972). Appellant makes the further claim,
          however, that the prosecuting attorney induced
          his guilty plea by threatening “to prosecute
          appellant’s wife if he fought the case.” The
          Government has not denied that it made such
          threats; its position, which the court below
          adopted, consistently has been that appellant
          is “precluded” from making this argument
          because he swore at his arraignment that his
          plea was not the product of threats. The
          Government overstates the law.

                (T)he barrier of the plea or
                sentencing    proceeding      record,
                although      imposing,        is not
                invariably    insurmountable.      In
                administering the writ of habeas
                corpus and its § 2255 counterpart,
                the federal courts cannot fairly
                adopt a Per se rule excluding all
                possibility   that   a    defendant’s
                representations at the time his
                guilty plea was accepted were so
                much the product of such factors as
                misunderstanding,      duress,     or
                misrepresentation by others as to
                make     the    guilty      plea    a
                constitutionally inadequate basis
                for imprisonment.


                                   10
     Case 8:13-cr-00492-DKC Document 584 Filed 03/02/21 Page 11 of 50



             Blackledge v. Allison, 431 U.S. 63, 74-75, 97
             S.Ct. 1621, 1629, 52 L.Ed.2d 136 (1977)
             (footnotes omitted). See Fontaine v. United
             States, 411 U.S. 213, 93 S.Ct. 1461, 36
             L.Ed.2d 169 (1973) (per curiam); United States
             v. Sanderson, 595 F.2d 1021 (5th Cir. 1979)
             (per curiam).

United States v. Nuckols, 606 F.2d 566 (5th Cir. 1979).

     Following this logic, more recent caselaw has confirmed that

improper threats, made in certain circumstances, can provide the

kind of “extraordinary circumstances” that present an exception to

the otherwise binding nature of a petitioner’s statements at a

Rule 11 hearing.     This is true where a plea hearing purports to

confirm the plea’s voluntariness and petitioner’s awareness of its

consequences.      Building on this point, the Fourth Circuit has

explained:

             Accordingly,   to  set   aside   a  plea   as
             involuntary, a defendant who was fully aware
             of the direct consequences of the plea must
             show that (1) “some egregiously impermissible
             conduct      (say,      threats,      blatant
             misrepresentations, or untoward blandishments
             by government agents) antedated the entry of
             his plea” and (2) “the misconduct influenced
             his decision to plead guilty or, put another
             way, that it was material to that choice.”

Fisher v. United States, 711 F.3d 460, 465 (4th Cir. 2013) (quoting

Ferrara v. United States, 456 F.3d 278, 290 (1st Cir. 2006) and

citing Brady, 397 U.S. at 755).

     Petitioner alleges that his plea was involuntary because of

his belief that the prosecutor could and would make good on her


                                   11
     Case 8:13-cr-00492-DKC Document 584 Filed 03/02/21 Page 12 of 50



threat, despite its impropriety.        Petitioner writes, “As [Mr.]

Tatum understood it, were he to proceed to trial with the ‘whitest’

jury in the Maryland counties he would have [been] sentenced to a

minimum of 30[]years.”1      (ECF No. 425, at 39).         Similarly, he

writes, “[Mr.] Tatum has no reason to disbelieve that Johnston

would not make her threats a reality.”       (Id., at 16).     But had he

been properly advised, Petitioner implies, he would have known

that to empanel such a jury would likely be unconstitutional, even

if the threat itself was found not to be.         See Berghuis v. Smith,

559 U.S. 314, 327 (2010) (discussing the “fair-cross section

requirement”).

     The   thorny   constitutional    questions    this   analysis      would

present need not be faced, however, as Petitioner fails to show

that, even if Ms. Johnston’s comment constitutes “egregiously

impermissible” conduct predating the plea agreement, it did not

affect his decision to plead guilty, even as he railed against the

alleged misconduct at sentencing.

     During Petitioner’s re-arraignment hearing on December 30,

2014, he was asked “Have you been threatened in any way?”                 He

responded: “No. No, Your Honor, no one threatened me.         This is the




     1  As explained more below, however, the specific fear
surrounding a potential thirty-year mandatory minimum appears to
emanate, not from this alleged threat, but from the potential
penalty under 18 U.S.C. § 924(c)(1)(B)(ii) charged in the
Superseding Indictment.
                                   12
       Case 8:13-cr-00492-DKC Document 584 Filed 03/02/21 Page 13 of 50



only   deal   that     I    was    offered.”     Mr.       Tatum   was   then     asked

specifically about the conduct of the government:                     “But have you

been pressured because you fear retribution or injury of yourself

or anyone else in any way, shape, or form, that you’ve been

pressured into pleading? . . . You haven’t been?”                           He again

responded, “No, Your Honor.”               (ECF No. 450, at 40).                As the

government recounts, he was also asked whether he was given enough

time to talk to Mr. Finci and if he was satisfied with his help in

the case.     He said yes to both questions and explained that he had

discussed the plea with his counsel some four or five times.                      (ECF

No. 457, at 7-8) (citing ECF No. 450, at 42-43).

       It was not until his sentencing months later, during Mr.

Tatum’s allocution (at the end of the hearing), that he raised

this claim regarding Ms. Johnston’s conduct.                 It is clear that Mr.

Tatum was aware of this threat before he agreed to accept a plea

agreement,     as,    by    his    own   telling,     it   occurred      during   plea

negotiations.        Moreover, it is clear that Petitioner immediately

found this comment improper, as he stated at sentencing, “Needless

to say, I was recoiled by her comment and I was disgusted at the

blatant racism that she displayed in front of everyone.”                    (ECF No.

231, at 74).

       Nonetheless,        these   comments    were    couched     in    his    larger

attempt to rehabilitate his own character, as an allocution is

meant to do, not to disown his guilty plea.                   In these statements

                                          13
     Case 8:13-cr-00492-DKC Document 584 Filed 03/02/21 Page 14 of 50



he railed against what he felt was an unfair caricature of him by

the government.    (See ECF No. 231, at 73) (“I am not this pitiful

character that the government created.”).        He contrasted this with

the “coercive power of authority” that he believed Ms. Johnston

had wielded as an abuse of her position.         He lamented that, “Mrs.

Johnston doesn’t know me and she doesn’t really care to know me.”

He argued that the entire case was aimed instead at his codefendant

Mr. Ford-Bey — evidenced by the fact that he alleges the prosecutor

often “constantly” got their names confused.        Nonetheless, he ends

these statements by saying, “All I ever wanted to do was accept

responsibility for my own actions, and that’s it, so I can put

this behind me.”       (Id. at 74-75).

     At   the   time,    Petitioner   meant    merely    to   highlight   Ms.

Johnston’s alleged misconduct, either in the hopes that the court

would punish her, or that it would contrast with the goodwill he

has fostered in his community, or both.           Even as he made these

allegations,      he     reaffirmed      his   willingness      to   accept

responsibility and move on.        Petitioner did subsequently appeal

his conviction to the Fourth Circuit.          But Petitioner’s brief by

counsel filed on December 21, 2015, did not raise the alleged

threat as a challenge to the conviction.                Instead, Mr. Finci

primarily argued that the “district court erred in holding Mr.

Tatum responsible for more than 150 kilograms of cocaine” and that

the government had put forth inadequate evidence to support its

                                      14
        Case 8:13-cr-00492-DKC Document 584 Filed 03/02/21 Page 15 of 50



findings.     The arguments also attempted to highlight that the vast

amount of evidence demonstrated Mr. Ford-Bey’s involvement in the

drug conspiracy, not Mr. Tatum’s involvement.

        It was not until two months later that Mr. Tatum tried to

raise this issue in the appellate court in a pro se supplemental

brief filed on February 1, 2016.             Both this brief and two more

that Mr. Tatum subsequently filed highlight his accusation against

Ms.   Johnston     and   quote   to   his   allocution   at   sentencing.   In

rejecting the appeal, however, the appellate court refused to reach

the merits of the issues presented in the supplemental briefs,

noting that Petitioner had counsel and therefore he did not file

them properly.      United States v. Tatum, 651 Fed.Appx. 244, 246 (4th

Cir. 2016) (citing, among others, United States v. Penniegraft,

641 F.3d 566, 561 n.1 (4th Cir. 2011)), aff’d by 658 Fed.Appx. 688

(4th Cir. 2016).

        On August 4, 2016, Mr. Tatum moved to withdraw his guilty

plea in this court, citing “fraud on the court.”                  Unlike his

supplemental briefs in the Fourth Circuit, however, this motion

centers around various other complaints with Ms. Johnston that

have nothing to do with her alleged threat regarding an all-white

jury.     In particular, Mr. Tatum expresses frustration not only

with the fact that she had argued at sentencing that he was equally

responsible for the admitted crimes as Mr. Ford-Bey, but also that

his other codefendant, Andracos Marshall, had actually received a

                                       15
     Case 8:13-cr-00492-DKC Document 584 Filed 03/02/21 Page 16 of 50



lower sentence than he had despite going to trial and not accepting

responsibility    for   the   crime.      Ms.   Johnston   also   allegedly

committed “fraud” by arguing that Mr. Tatum was less culpable than

Mr. Marshall in the latter’s trial but arguing that he was “wholly

responsible” for the drugs at his own sentencing.           (ECF No. 371).

This motion was denied on November 7, 2016, because Fed.R.Crim.P.

11(e) bars the withdrawal of a guilty plea after sentencing,

leaving “direct appeal” or “collateral attack” as the only avenues

left for Mr. Tatum to raise such claims.         (ECF No. 392).

     Petitioner subsequently appealed the denial of this motion to

the Fourth Circuit, as well.           (ECF No. 395).      Strangely, this

appeal not only reiterates Mr. Tatum’s arguments involving Mr.

Marshall’s comparative involvement in the conspiracy, but re-

raised the previously discussed threat, even though his underlying

motion did not.    The unpublished opinion affirming the denial of

this motion says simply that the Fourth Circuit judges “have

reviewed the record and find no reversible error.”           United States

v. Tatum, 677 Fed.Appx. 140, 141 (4th Cir. 2017) (per curiam).2

     All this history demonstrates that Petitioner’s ire towards

Ms. Johnston has taken on various forms throughout this case. When




     2 Unlike the Fourth Circuit’s adjudication of Petitioner’s
first appeal, it is not clear whether the court reached the merits
of this claim this time.     The court will give Petitioner the
benefit of this ambiguity as, regardless, the claim is without
merit.
                                   16
        Case 8:13-cr-00492-DKC Document 584 Filed 03/02/21 Page 17 of 50



Petitioner entered the plea and was sentenced, he seems only to

have viewed the claimed threat as part of her larger, alleged

misconduct as a prosecutor.               He only raised this particular

incident as a means to withdraw his guilty plea after that plea

was voluntarily and knowingly entered at a Rule 11 hearing, and

inconsistently even then.           Even though this alleged threat (and

his indignation over it) would have occurred prior to the plea (if

true), he fails to show that it influenced his decision to enter

that plea.       He knew, of course, of the conduct, claims to have

known it was improper, has not shown that his counsel gave him

incorrect      advice,    and    said   under   oath    that   he   had   not    been

threatened or coerced. The ineffective assistance of counsel claim

highlighting         counsel’s    response,     or     lack    thereof,     to     the

prosecutor’s alleged, improper threat will be denied.                 The related

constitutional claim attacking the plea as coerced will also be

denied.

        D.     The “Machinegun”

        Mr. Tatum separately alleges that Mr. Finci was ineffective

because he failed to “move to dismiss the [superseding] indictment”

based     on   the    fact   that   the    “supposed     firearm”     was    not    a

“machinegun,” as the government was claiming, and was ineffective

in his failure to investigate this charge. (See ECF No. 24, “COUNT

SEVEN”).       He argues he “never had a machinegun” so as to trigger

what he purports was a threatened thirty-year mandatory minimum

                                          17
     Case 8:13-cr-00492-DKC Document 584 Filed 03/02/21 Page 18 of 50



for this charge under 18 U.S.C. 924(c)(1)(B)(ii).            Mr. Finci’s

suggestion, that a plea “would result in just a five (5) year

statutory minimum” by comparison, therefore “skewed” his thought

process. He writes, “had Tatum not been forced away from his right

to trial[,] he would have been acquitted of that count.”         (ECF No.

425, at 22-23).    But the history recounted in Petitioner’s filings

is not borne out by the actual record, nor is there evidence of

any misapprehension on his part about his gun charge carrying a

thirty-year mandatory minimum prior to his plea.

     The original indictment charged Mr. Tatum, in count three,

with possession of a firearm in furtherance of a drug trafficking

offense, between August 29, 2013 and September 5, 2013, and

referred specifically to a loaded Glock Model 30 semi-automatic 45

caliber handgun in a storage unit in Temple Hills.         The statutory

reference was to 18 U.S.C. § 924(c).      He was also charged with two

counts of being a felon in possession of a firearm, for the AK-47

type assault rifle found in the Ft. Washington storage unit on

August 27 in count two, and the Glock in count four.           (ECF No. 9

(sealed)).    The Superseding Indictment altered the charge for

possession of a firearm in furtherance of drug trafficking, moving

it to count seven, expanding the date range to September 6, 2013,

but deleting any reference to a specific firearm or location, and

changing the statutory reference to 18 U.S.C. § 924(c)(1)(B)(ii).

(ECF No. 24).     Despite that statutory reference, the Speedy Trial

                                   18
        Case 8:13-cr-00492-DKC Document 584 Filed 03/02/21 Page 19 of 50



form filed by the Government still stated that the penalty for

count 7 was 5 years to life.                       (ECF No. 25 (sealed)).             The

Superseding         Indictment      also    contained      counts      for    felon    in

possession of the AK-47 in count thirteen and the Glock in count

fourteen.

        At the arraignment on February 28, 2014, Magistrate Judge

Sullivan       referred      to    each    count    by   its    name   and     statutory

reference.         For count seven, he referred solely to 924(c).                      He

then inquired whether Mr. Tatum understood the possible maximum

sentence      for    each    offense,      and   whether   he    was   aware     of   the

consecutive sentence required for the 924(c) offense.                        He did not

state       what    either   the    maximum      sentences      or   the     consecutive

mandatory minimum were.             Mr. Tatum answered yes.3

        In the run up to the anticipated trial, the Government

submitted proposed jury instructions and an amended verdict sheet.

For count seven, the Government did not mention “machine gun” and

was NOT proposing a special verdict on the nature of the “firearm.”

(ECF Nos. 90 and 92).             The plea agreement refers to count seven as

Possession of a Firearm in furtherance of a drug trafficking

offense and refers solely to 18 U.S.C. § 924(c), with no mention

of 924(c)(1)(B)(ii).          (ECF No. 95).         The statement of facts refers

to both the AK-47 and the Glock.              (ECF No. 95-1).        The Pre-Sentence


        3
       The proceeding was recorded on FTR. No transcript has been
prepared, but the recording is available on the court’s network.
                                            19
     Case 8:13-cr-00492-DKC Document 584 Filed 03/02/21 Page 20 of 50



Report    refers   to   count   seven   as   a   violation   of   18   U.S.C.

§ 924(c)(1)(A), although the cover sheet erroneously refers to a

10-year mandatory minimum.         The rest of the report correctly

reports a 5-year mandatory minimum. (ECF No. 142, ¶ 85).

     On Page 20 of a 53 page motion, after excoriating the conduct

of the prosecutor for alleged racism, Mr. Tatum asserts that he

believed he had to plead guilty in order to avoid a mandatory

thirty-year sentence on count seven for possession of a machine

gun in furtherance of a drug trafficking crime.               (ECF No 425,

at 20).    On page 22, he explains:

                 Tatum had yet another concern regarding
            the superseding indictment, that is, he was
            charged with a “machinegun” under 18 U.S.C. §
            924(c)(1)(B)(ii).    Tatum had reviewed the
            Federal Code and learned that by itself he
            could not receive less than thirty (30) years
            for just this count.      When Finci informed
            Tatum that a plea would result in just a five
            (5) year statutory minimum, it too skewed
            Tatum’s thought-process, in that, he never had
            a machinegun. In that vein, Tatum never faced
            the thirty (30) year mandatory minimum that
            the indictment alleged. Consequently, had
            Tatum not been forced away from his right to
            trial he would have been acquitted of that
            count.   Surely, this Court does not believe
            that the “type” of weapon is not an element of
            that count as charged under United States v.
            O’Brien, 560 U.S. 218 (2010). On that note,
            a review of Supreme Court precedent shows that
            had Tatum been provided his right to trial the
            Government would not have been free to simply




                                    20
     Case 8:13-cr-00492-DKC Document 584 Filed 03/02/21 Page 21 of 50



          amend that indictment,         as   that   would   be
          structural error.[4]

               What should have occurred was for Finci
          to move pre-trial to dismiss that indictment.
          That is, since Finci knew—or should have known
          that the firearm in count-seven was not a
          “machinegun” the competent move was to move to
          dismiss the indictment. Perhaps that decision
          was based on the fact that Finci never
          investigated whether this supposed firearm was
          a “machinegun” and instead simply relied on
          the   misconduct   in    Johnston’s   charging
          decision[s].

               Finci’s substandard performance surfaced
          even before the superseding indictment, in
          that, Tatum had requested Finci to file a
          motion to suppress based on the fact the
          ostensible drugs in the storage-unit were
          based on an illegal search.    Finci informed
          Tatum that since the storage unit was not
          rented by him he had no standing under the
          Fourth Amendment.   See Exhibit-C.[5]   If not
          for Johnston’s threats and the information
          regarding count-seven carrying a thirty (30)
          statutory minimum, at trial Tatum could have
          shown that, not only was he not the primary
          renter of the unit, but video would have shown


     4 Even if count seven is read as charging possession of a
firearm that is a machinegun, rather than any nonspecific firearm,
Mr. Tatum is wrong about the viability of a prosecution for a
lesser included offense.     Fed.R.Crim.P. 31(c)(1). Cf. United
States v. Kuzma, 967 F.3d 959, 977 (9th Cir. 2020)(possession of
machinegun is a lesser included offense of possession of an
unregistered machinegun); United States v. Hiraldo-Arzuaga, 2020
WL 3270298, *3 (D.P.R. June 16, 2020)(possession of a firearm is
lesser included offense of possession of a machinegun). And, an
error in the citation to a statute is not necessarily fatal to an
indictment. Fed.R.Crim.P. 8(c).

     5 A motion to suppress was filed (ECF Nos. 13 and 50), the
Government argued lack of standing, but the court resolved the
motion on the merits and not for lack of standing, which presented
a complex issue. (ECF No. 438, at 24).
                                   21
    Case 8:13-cr-00492-DKC Document 584 Filed 03/02/21 Page 22 of 50



         that more than three individuals accessed that
         unit.

     Mr. Tatum’s affidavit suggests that he did not discuss this

issue with Mr. Finci in detail until after he entered the plea:

         Subsequent     to    Johnston’s    threats    I
         investigated count seven and learned that it
         carried a 30-year mandatory minimum. When I
         reviewed the plea agreement it only contained
         a statutory minimum of five-years and I
         believed that it was in my best interest not
         to go trial and risk receiving the 30-year
         penalty that was charged in count-seven.
         That, however, changed when I learned that
         count-seven charged a “machinegun” and I never
         had or was involved in or with such a weapon.
         As such, when I brought it to Finci’s
         attention he simply informed me that there was
         no harm because I was only going to receive
         five-years for that count.      I explained to
         Finci that when I plead guilty to avoid the
         statutory mandatory minimum 30-years that
         would run consecutive to any other counts of
         conviction that decision was on the belief
         that Johnston could, somehow convict me of
         having a “machinegun.” Finci never explained
         to me that Johnston would not only have to
         prove the § 924(c) elements, but also the type
         of weapon involved. Had this been explained
         to me at any stage of these proceedings I would
         have insi[s]ted on going to trial.

(ECF No. 425-2, at 1, 3, the pages are out of order).

    An email exchange attached as an Exhibit (ECF No. 425-7 at 3)

corroborates that understanding and contains the following:

         From ANTHONY TORELL           TATUM   on   10/27/2016
         2:20:40 PM wrote

         Mr. Finci, Am I the only client that you have
         ever conversed with via email inside of
         federal prison within the past 7 years? I’m
         sorry if my questions are not clear to you so

                                  22
     Case 8:13-cr-00492-DKC Document 584 Filed 03/02/21 Page 23 of 50



          let me try once again. By the way, you were
          the one who brought up Attorney and client
          privileges not me. However, since YOU brought
          it up, my question to you was simple. In my
          case was the ASUA’s exempt from attorney and
          client privileges? I have one more question
          that I’ve been trying to ask you for the past
          few months. Can you explain to me what are
          the elements of count 7 in my indictment which
          is a 924(c)(1)(B)(ii)? Thank’s [sic]

Mr. Finci responded on October 27 at 7:06 pm:

          Your communications with me and confidential
          discussions are privileged communications.
          The     citation     you     referenced     to
          924(c)(1)(B)(ii),   as   you   already   know,
          prohibits possession of a machine gun.
          However, the Count in your indictment, as
          worded, does not charge you with possession of
          a machine gun and your guilty plea was to the
          5[-]year mandatory minimum type of firearm
          which is a handgun. I understand that this
          statutory citation may have been to the wrong
          subsection and you should definitely raise the
          issue in post conviction if your post
          conviction attorney thinks it may help you.

     The fact that neither the plea nor the sentence included the

statutory enhancement for a machinegun under § 924(c)(1)(B)(ii),

as the government highlights, is somewhat beside the point.             (ECF

No. 457, at 13).     The question is whether Mr. Finci failed to

investigate an issue or improperly advised Mr. Tatum prior to the

plea and, if so, whether Petitioner was prejudiced by the allegedly

false belief that this specific subsection could be successfully

brought against him as charged.

     Mr. Tatum was never informed by the court that count seven

carried a mandatory thirty-year minimum sentence.           Nor does the


                                   23
        Case 8:13-cr-00492-DKC Document 584 Filed 03/02/21 Page 24 of 50



record reflect that Mr. Finci was confused over the definition of

machine gun or the exposure Mr. Tatum faced for count seven.                      Most

importantly, the record does not reflect that any misapprehension

Mr. Tatum had was a result of something Mr. Finci told him.                      While

Petitioner conclusorily argues that he was misadvised by counsel,

his affidavit and the emails establish that any discussion came

after the entry of the guilty plea, and not before.                       Mr. Tatum

does not appear to have asked Mr. Finci until after the plea about

the statutory reference.         Instead, his knowledge about the import

of the statutory reference came from his own research.

      What is clear also is that drug quantity was the paramount

issue guiding the plea discussions and resulting sentencing.                       Mr.

Tatum acknowledged that he faced a mandatory ten-year minimum for

the drug conspiracy, and that the maximum was life imprisonment.

The view of the parties as to the actual scope of the conspiracy

and   quantity     for   which   he     would    be    held    responsible      varied

drastically.        There    simply     was     no    issue,   factual    or    legal,

surrounding the 924(c) charge.           Two firearms were found in storage

units     that    also      contained     significant          evidence    of     drug

trafficking.      While the statutory reference in count seven applies

to a firearm that is a machinegun, that word never appears in the

indictment and everyone, from the magistrate judge at arraignment,

to counsel during trial preparation, and to the court and counsel

at the rearraignment, treated the charge as referring only to a

                                         24
       Case 8:13-cr-00492-DKC Document 584 Filed 03/02/21 Page 25 of 50



nonspecific firearm with a mandatory minimum of five years.               This

claim will be denied.

       E.   The Storage Unit Search

       He similarly argues that Mr. Finci failed to file a motion to

suppress the drugs found in the storage-unit, despite the fact

that Mr. Tatum told him it was an illegal search.              (ECF No. 425,

at 23).     He says his former counsel told him he lacked standing

under the Fourth Amendment to challenge that search, as he did not

rent the space.     But Petitioner cites to “Exhibit-C” that contains

a subsequent email from Mr. Finci to the probation office that

does not dispute the unit belonged to Mr. Tatum.               (See ECF No.

425-5, at 7).     He writes, “If not for Johnston’s threats and the

information regarding count-seven carrying a thirty (30) statutory

minimum, at trial Tatum could have shown that, not only was he not

the primary renter of the unit, but video would have shown that

more than three individuals accessed that unit.”          (ECF No. 425, at

23).

       It is difficult to understand this contention, inasmuch as

Mr. Finci did file and litigate a motion to suppress concerning

the storage units. (ECF Nos. 13, 50 and 438). The court considered

the arguments made in support of this motion and denied it.               (ECF

No. 87).

       Nonetheless,    the   government,   for   its   part,    argues    that

Petitioner cannot show prejudice and, regardless, counsel’s pre-

                                     25
       Case 8:13-cr-00492-DKC Document 584 Filed 03/02/21 Page 26 of 50



plea tactics should be granted a high level of deference, as is

the case with the previous allegation.                  (ECF No. 457, at 9)

(citing, among others, United States v. Mason, 774 F.3d 824, 828

(4th   Cir.   2014)   (Attorneys     “are    permitted    to   set    priorities,

determine trial strategy, and press those claims with the greatest

chances of success.”)).        The effectiveness of Mr. Finci on this

issue need not be addressed, however, as Petitioner never claims

prejudice, nor can it be implied.                 Mr. Tatum explicitly states

that the but for cause of his refusal to go to trial was the

alleged threat of an all-white jury and the threat of the sentence

the machinegun charge carried, not the failure to challenge the

search.       Even ignoring that this issue was already raised and

litigated (as the government seems to do), Petitioner does not

claim that a suppression motion would have succeeded (and thereby

obviated his need to plead), as required to show prejudice. (Id.).

This claim will be denied.

       F.     Speedy Trial Act and the Threat to Withdraw

       Mr. Finci was also ineffective, Petitioner claims, due to his

failure to file “for his speedy trial rights” as “[Mr.] Tatum had

instructed.”     (ECF   No.   425,   at     21)    (citing   United    States   v.

Tinkleberg, 563 U.S. 647 (2011) and Zedner v. United States, 547

U.S. 489 (2006)).       He argues that not only did Mr. Finci ignore

his instructions but told Mr. Tatum that he could “either take the

plea offered or counsel would withdraw.”              (Id.).

                                       26
        Case 8:13-cr-00492-DKC Document 584 Filed 03/02/21 Page 27 of 50



     The first part of the claim lacks merit.                    At the arraignment

on the Superseding Indictment, counsel did assert the right to a

speedy trial.        (ECF No. 32 (sealed)).              Moreover, the government

correctly     argues    that       Mr.    Tatum    has    failed      to    plead   facts

sufficient     to    prove    a    Speedy     Trial      Act   (or     constitutional)

violation     occurred       and    so    cannot     argue     that    Mr.    Finci   was

ineffective in not raising the issue.                    Regardless, he does not

state that this first failure prejudiced him by causing him to

accept the plea.       He does, however, imply that counsel’s threat to

withdraw did induce him to do so and that he would have gone to

trial otherwise.         The government does not address this second

allegation in its opposition at all.                 (See generally ECF No. 457).

     In Spann v. United States, No. RBD-10-168, 2011 WL 1599235,

at *4 (D.Md. Apr. 27, 2011), Judge Bennett dealt with a similar

allegation in a § 2255 motion that a plea was coerced because the

petitioner’s counsel allegedly threatened to withdraw if a plea

offer was not accepted.              There the allegations were even more

serious, as the petitioner claimed that his counsel went so far as

to threaten to derail any eventual trial if the plea was not taken.

Judge     Bennett,     however,          explained    that      such       claims   after

conviction were foreclosed by the petitioner’s Rule 11 statements

that the petitioner entered the plea voluntarily and was satisfied

with counsel.       Id; see also United States v. Cullen, 943 F.2d 50,

at *2 (Table) (4th Cir. 1991) (finding a district court did not err

                                            27
     Case 8:13-cr-00492-DKC Document 584 Filed 03/02/21 Page 28 of 50



in finding that the petitioner’s representations during his Rule

11 hearing invalidated his § 2255 claim that his lawyer had coerced

him into the plea by, among other things, threatening to withdraw).

Similarly, Mr. Tatum said his plea was in no way coerced and was

entirely voluntarily at his plea hearing.             This claim will be

denied.

     G.    Misleading Advice on the Scope of the Conspiracy

     Mr. Tatum asserts that counsel failed to challenge what he

believes is an improperly expansive scope of the drug conspiracy

with which he was charged.       Petitioner argues that, “[Mr.] Finci

assured   [Mr.]   Tatum   that   if   he   pleaded   guilty   he   would   be

responsible for conduct that occurred after August 17, 2013, but

before September 6, 2013.        He attaches an email from Mr. Finci

expressing Mr. Tatum’s wish to strike the phrase “from at least

January 2011 until at least August 17, 2012” from the plea.             (ECF

No. 425, at 44) (citing ECF No. 425-8).       He argues that these dates

were nevertheless “front and center” regarding the quantity of

drugs involved in the conspiracy at sentencing.          (Id.).

     As a threshold matter, the government argues that Petitioner

fundamentally misunderstands the nature of a conspiracy charge.

It asserts that, “Having admitted to his involvement in the

conspiracy, he cannot now limit the extent of the conspiracy for

which he bears responsibility.”        (ECF No. 457, at 14-15) (citing

United States v. Allen, 716 F.3d 98, 103-4 (4th Cir. 2013)).

                                      28
     Case 8:13-cr-00492-DKC Document 584 Filed 03/02/21 Page 29 of 50



Petitioner, it points out, also acknowledged at his plea hearing

“that the Government’s evidence would show beyond a reasonable

doubt that he conducted financial transactions in furtherance of

the conspiracy dating to early 2011.”         (see ECF No. 450, at 23).

     Even more centrally, the government argues, Petitioner cannot

possibly claim prejudice from his lawyer’s advice ultimately to

proceed   with   the   plea,   or   that   his   conduct   fell    below   an

objectively reasonable standard.          The government points out that

the email that Petitioner attaches shows that counsel did exactly

what he was requested he do — seek to strike language suggesting

an expanded scope of involvement in the conspiracy.               Further it

contends that Mr. Finci is not guilty of “turning a deaf-ear to

[Mr.] Tatum,”; the sentencing hearing transcript shows, on the

contrary, that Petitioner’s counsel “argued at length about the

scope of Petitioner’s relevant conduct.”         (ECF No. 457, at 15-16)

(referencing ECF No. 231).          Any suggestion that Mr. Finci’s

performance was deficient or prejudiced Mr. Tatum’s decision to

move forward with the plea is equally baseless.            This claim will

be denied.

     H.      A Factual Basis for Plea and Conviction

     Petitioner argues that he would not have plead guilty if his

counsel had informed him of the government’s alleged failure to

establish the proper factual basis for his drug conviction.




                                     29
     Case 8:13-cr-00492-DKC Document 584 Filed 03/02/21 Page 30 of 50



     First, he contends that the government failed to prove his

knowledge that cocaine even was involved in the conduct to which

he admitted.   He argues that it is “undisputed” that he was not

there when a “truck load” of cocaine was seized, and there is “no

dispute” that there is no evidence that Tatum “knew” the substance

involved was, in fact, cocaine.      (ECF No. 425, at 32).     To support

the notion that knowledge is a predicate to a proper conviction on

a drug offense, Petitioner cites McFadden v. United States, 135

S.Ct. 2298 (2015).     McFadden dealt with a defendant who did not

know that the substance that he was distributing (bath salts) was

regulated as an analog to an “enumerated” controlled substance

pursuant to 21 U.S.C. § 813.

     This case is entirely different.        Petitioner is not accused

of possessing drug analogs, but those that are squarely and clearly

prohibited as controlled substances:          heroin and cocaine. For

charges involving controlled substances, the prosecution must

prove that a defendant knew that the substance was some type of

controlled substance, but not that a defendant knew the specific

type of controlled substance.      United States v. Brower, 336 F.3d

274, 276-77 (4th Cir. 2003).

     The facts found in the plea agreement and recounted at both

the plea hearing and sentencing show that the government had ample

circumstantial evidence that Mr. Tatum knew the shipments with

which he was involved contained illegal drugs.         After all, almost

                                   30
     Case 8:13-cr-00492-DKC Document 584 Filed 03/02/21 Page 31 of 50



every facet of the conspiracy was carried out clandestinely to

avoid law enforcement — i.e. renting the storage space, in which

drugs and drug proceeds were kept, under an alias and creating

numerous business entities simply to hide the drug proceeds.            (ECF

No. 95-1, at 3).       Equally importantly, the Eleventh Circuit,

affirming a conviction under § 841 and § 846 for conspiracy to

possess and distribute cocaine that was challenged on similar

grounds, explained:

               At   the   outset,     we   also   recognize
          that § 841(b)     provides     enhanced   maximum
          sentences     for     persons     convicted    of
          violating §§ 841(a) or 846, depending on the
          quantity and type of drug involved. 21 U.S.C.
          § 841(b).    Further, the enhanced statutory
          maximum penalties in § 841(b) cannot apply
          unless the jury determines the drug type and
          quantity   involved     in   the   overall   drug
          conspiracy offense.       See United States v.
          Sanchez, 269 F.3d 1250, 1270 (11th Cir.2001)
          (en banc) . . .

               Although the jury must determine the
          quantity and type of drug involved, nothing in
          the statute, the Constitution, or Apprendi [v.
          New Jersey, 530 U.S. 466, 489 (2002)] requires
          the government to prove that the defendant
          had knowledge of the particular drug type
          . . . for which a sentence is enhanced
          under § 841(b). Unlike § 841(a), § 841(b)’s
          penalty   scheme    imposes    no   mens   rea
          requirement. Rather, § 841(b) refers only to
          a violation of § 841(a) “involving” certain
          quantities and types of controlled substances.

United States v. Sanders, 668 F.3d 1298, 1309 (11th Cir. 2012)

(emphasis added); see also United States v. Collazo, 984 F.3d 1308

(9th Cir. 2021) (“After a defendant is convicted of conspiracy

                                   31
     Case 8:13-cr-00492-DKC Document 584 Filed 03/02/21 Page 32 of 50



under §    846 to    distribute        controlled     substances       in   violation

of § 841(a)(1), the government may establish that the defendant is

subject     to     the      penalties      in     §       841(b)(1)(A)(viii)     and

§ 841(b)(1)(B)(i)        by    proving    beyond      a    reasonable   doubt    that

the § 841(a)(1) offense involved the drug type and quantity set

forth in the two penalty provisions.                       The government is not

required to prove that the defendant knew (or had an intent) with

respect to the drug type and quantity set forth in those penalty

provisions in order for them to apply.”).

     While these cases involved convictions after a jury trial on

direct appeal, the required proofs involved are equally applicable

to Mr. Tatum’s conviction. The evidence laid out in the plea amply

supports that this conspiracy involved the specified quantities of

heroin    and    cocaine,      and   as   the   government      rightly     contends,

“[h]aving       admitted      his    knowing    participation     in    the    larger

conspiracy, Petitioner was responsible for the amount of drugs

attributed to him.”           Circumstantial evidence, as discussed, shows

that he knew what he was trafficking in was an illegal and

controlled substance of some sort, as part of that conspiracy.                    He

cannot now challenge his sentence under §841(b) based on a mens

rea requirement that is not applicable to this provision.                        (See

ECF No. 425, at 36).

     Second, Petitioner claims that the government failed properly

to prove the drug quantities it attributed to him individually.

                                          32
     Case 8:13-cr-00492-DKC Document 584 Filed 03/02/21 Page 33 of 50



Regardless, to prove either alleged non-constitutional defect with

his plea, Petitioner not only has to show that the government did

not establish a proper basis for the charges, but that this failure

resulted in a “miscarriage of justice” or failed to meet the basic

demands of fair procedure.      Therefore, even if he could show by

preponderance that a factual basis for a conviction on this count

was lacking, Petitioner separately would have to show that his

counsel fell below an objective standard of representation to prove

his attendant ineffective assistance of counsel claim.6                 That

question need not be addressed, however, as such a factual basis

for the quantities of heroin and cocaine involved was not lacking.

     The   Fourth   Circuit   has   explained   that,   “In   determining

whether a guilty plea has a factual basis, the district court need

not rely only on the Rule 11 plea colloquy; it ‘may conclude that

a factual basis exists from anything that appears on the record.’”

United States v. Mastrapa, 509 F.3d 652, 659-660 (4th Cir. 2007)

(quoting United States v. DeFusco, 949 F.2d 114, 120 (4th Cir.

1991) (the purpose of this requirement is “to ensure that ‘the

court make[s] clear exactly what a defendant admits to, and whether




     6 The government treats the claim solely as an ineffective
assistance claim, as the heading frames the claim in this way, but
a good deal of Petitioner’s motion centers around the deficiency
of the plea and sentencing itself, not on counsel’s derivative and
alleged failures.    (See e.g. ECF No. 425, at 35) (“A lack of
factual basis for a plea is a substantial defect calling into
question the validity of the plea.”).
                                    33
        Case 8:13-cr-00492-DKC Document 584 Filed 03/02/21 Page 34 of 50



those     admissions   are   factually     sufficient   to   constitute    the

alleged crime.’”).       When reviewing a conviction of this court on

direct appeal, the Fourth Circuit explained in an unpublished

opinion that this kind of attack on a drug conviction fails when

a petitioner has stated his agreement to factual statements made

during a plea hearing and which “included the drug types and

quantity for which [the petitioner] was held responsible.”            United

States v. Gee, 709 Fed.Appx. 240, 241 (4th Cir. 2018) (per curiam).

        The facts presented in Mr. Tatum’s plea hearing, and which he

agreed to in accepting his plea, might alone demonstrate that there

was a sufficient factual basis for Petitioner’s drug conviction.

Insofar as his plea left this an open question at sentencing,

however, the evidence subsequently established a clear and proper

basis for his conviction on drug conspiracy.

        At the plea hearing, the facts of the plea were read into the

record.      This included that one kilogram of cocaine had been

recovered at Mr. Tatum’s storage space, in a box addressed to him

(as opposed to his alias), as well as 258 grams of cocaine in three

clear bags and around 195 grams of heroin, all found elsewhere in

the rented space.        His fingerprints were also recovered from a

separate location containing “350 grams of cocaine hydrochloride”

and other drug paraphernalia.         Even though Mr. Finci interjected

and attempted to blur the line between the facts contained in the

plea agreement and those the government would have presented, Mr.

                                      34
        Case 8:13-cr-00492-DKC Document 584 Filed 03/02/21 Page 35 of 50



Tatum was asked directly if he agreed with all the facts read into

the record concerning his own conduct.                   He said yes.      He also

agreed that the government would present other facts about what

others had done at trial.           He was also asked “Do you agree that

you are, in fact, guilty of the drug conspiracy specifically in

Count     One,   which   is   to    distribute,      possess    with    intent   to

distribute five kilograms or more of cocaine and 100 grams or more

of heroin?”      He said yes. (ECF No. 450, at 20-25).

        At   sentencing,      as     the        government    rightly     asserts,

Petitioner’s counsel did not refute his admitted involvement in

the conspiracy but rather challenged whether the government had

proven the drug amounts involved.                Argument from both sides was

heard on the matter, but ultimately it was found that the evidence

established a clear lower bound for the drug amounts that could be

directly attributed to Petitioner.                Within the plea and the plea

hearing,      Mr.   Tatum     had    clearly       and   expressly      agreed   to

participation in the conspiracy to distribute these drugs.                        A

single shipment interdicted from Mr. Ford-Bey’s source, it was

pointed out, contained thirteen boxes with an average of just under

ten kilograms of cocaine each.         There was evidence, moreover, that

such shipments took place on a monthly basis.                Assuming Petitioner

was not the only recipient of the substances sent from this source,

a conservative estimate easily would still reach the threshold of

controlled substances required to support the asserted guideline

                                           35
      Case 8:13-cr-00492-DKC Document 584 Filed 03/02/21 Page 36 of 50



range.     In particular, it was reasoned that even “If, over 32

months, the defendant averaged just under five kilograms a month,

we’d easily reach the 150[-]kilo threshold for a level 36 [offense

level].     There is no way the evidence points lower than that.

Absolutely no way.”     (ECF No. 231, at 44).       Petitioner’s claims —

that the necessary factual basis for his conviction and sentencing

was not established and that his counsel was deficient in his

failure to inform him of this alleged fact — are without merit and

will be denied.

      I.    The Plea’s Forfeiture Provisions

      Mr. Tatum claims that Mr. Finci did not properly inform him

that he was not required to forfeit the seized items as agreed to

in the plea or that he could have petitioned to “reacquire his

illegally    taken   items.”       Although      Petitioner    makes     stray

references to his earlier constitutional arguments when referring

to   the   “unconstitutional    plea,”    this    claim   is   entirely    an

ineffective assistance of counsel claim as its central question is

“Was Tatum denied the promise of effective assistance of counsel”

because of this alleged failure properly to inform Petitioner of

his rights regarding asset forfeiture.        (ECF No. 425, at 48).7



      7
      The claim does purport to raise a non-constitutional defect;
Petitioner cites to States v. Chamberlin, 868 F.3d 290 (4th Cir.
Aug. 18, 2017), as prohibiting “the pretrial restraint of a
defendant’s innocent property under the Federal Forfeiture statute
21 U.S.C. § 853.” (ECF No. 425, at 47-48). But the government


                                    36
       Case 8:13-cr-00492-DKC Document 584 Filed 03/02/21 Page 37 of 50



       To state a viable ineffective assistance claim, Petitioner

must first show prejudice before his counsel’s performance is

questioned.       He fails to make such a showing.

       The government rightly points out that Petitioner could not

have been prejudiced by the loss of the majority of these items,

as a threshold matter.      It was explained that, by pleading guilty,

he was agreeing to these provisions and that the plea provided

that the court would issue an order of forfeiture over “assets

directly traceable to the offense.”        Petitioner was walked through

every seized bank account, along with some of the major items of

value seized, and their estimated value.             While not every single

item was listed, Mr. Tatum was asked, “[s]o you’ve reviewed this

list carefully here?” and he said yes.                Petitioner’s counsel

further represented that he and Mr. Tatum had reviewed the list

and,   as   the    government   highlights,    had    found   that   “a   good

percentage” of these items did not belong to Petitioner. (ECF No.

450, at 36).       Petitioner has no interest in those items, by his

own admission, and so an alleged failure to retrieve them cannot

have prejudiced his decision to plead guilty.




rightly argues that Chamberlain is entirely inapposite. (ECF No.
457, at 16-17). The case involved pretrial restraint of substitute
property, and here the government has shown that the property in
question is not “untainted” property, but the proceeds of his drug
conspiracy, as discussed more below. See Chamberlain, 868 F.3d
290, 294 (4th Cir. 2017).
                                     37
     Case 8:13-cr-00492-DKC Document 584 Filed 03/02/21 Page 38 of 50



     While it is therefore unclear as to which items Mr. Tatum is

even asserting a right of possession, this has little bearing on

the ultimate outcome of his petition as he cannot possibly show

prejudice in having to forfeit his purported right in any of these

items.    Prejudice in the context of an ineffective assistance

claim, as discussed, means Petitioner would not have entered the

plea but for the alleged error of counsel.            For Mr. Tatum to

conjecture that he would not have signed the plea and instead would

have gone to trial simply because the plea contained forfeiture

provisions that barred his attempts to retrieve these items defies

common-sense; the weight of the evidence against him and the

numerous, additional charges that would have been pursued had he

gone to trial assuredly carried far more weight (if not all the

weight) in Petitioner’s decision-making during plea negotiations,

as he himself highlights in his petition.

     Ultimately, Petitioner has no possession rights in any of

these items (not just those he concedes are not his) on which to

base a claim of prejudice.        The government is right that the

stipulated facts, agreed to by both parties as part of the plea,

show by a clear preponderance that the forfeited assets were all

proceeds of the conspiracy.      (ECF No. 457, at 17) (citing United

States v. Tanner, 61 F.3d 231, 235 (4th Cir. 1995)).         A person has

no right of possession in the seized “proceeds of illegal drug

sales.”   United States v. Sum of $185,336.07 U.S. Currency Seized

                                   38
      Case 8:13-cr-00492-DKC Document 584 Filed 03/02/21 Page 39 of 50



from Citizens’ Bank Acct. L7N01967, 731 F.3d 189, 194 (2nd Cir.

2013) (citing items subject to forfeiture under 21 U.S.C. § 881).

This claim will be denied.

      J.     “Unknowingly, Unintelligent and Involuntary” Plea

      As a penultimate and catch-all claim, Petitioner argues that

Mr.   Finci’s   alleged   failure    to    pursue   the   various   theories,

detailed above, “renders” his plea “unknowingly, unintelligent,

and involuntary” and thus void.        (ECF No. 425, at 50).        It is not

clear what new and independent claim, if any, this allegation

makes, but Mr. Tatum seems to blame his decision to move forward

with a plea on all of Mr. Finci’s various, alleged oversights and

shortcomings     He argues that, had Mr. Finci not counseled him to

accept the plea based on faulty assumptions, he would gone to

trial.     Regardless, the government correctly asserts that, “The

record of [the] Rule 11 hearing reflects that his guilty plea was

voluntary and intelligent.”         (ECF No. 457, at 8).      Insofar as it

re-raises the improper threat to invalidate this plea process, it

is duplicitous.    This claim is without merit and will be denied.

      K.    Reasserted Supplemental Claims

      As a final section to his main petition, Mr. Tatum attaches

a copy of the pro se supplemental brief he filed in his first

direct appeal.     He first argues that had Mr. Finci raised these

issues to the Fourth Circuit on his behalf, the court “would have

vacated the plea and or the sentence.”         His former counsel thereby

                                      39
        Case 8:13-cr-00492-DKC Document 584 Filed 03/02/21 Page 40 of 50



“failed in his duty to prosecute his first appeal.”              He does not

seek to reassert these claims directly, however, but asks “the

Court    to   review   these   claims    and   with   the   arguments   herein

determine whether [Mr.] Finci failed in his duty to prosecute.”

(ECF No. 425, at 52).          The standard for analyzing ineffective

representation on appeal differs somewhat from the standard during

trial:

                   In order to establish a claim that
              appellate counsel was ineffective for failing
              to pursue a claim on direct appeal, the
              applicant must normally demonstrate (1) that
              his “counsel’s representation fell below an
              objective standard of reasonableness” in light
              of   the    prevailing    professional    norms,
              Strickland, 466 U.S. at 688, 104 S.Ct. 2052,
              and   (2)   that   “there    is   a  reasonable
              probability    that,    but     for    counsel’s
              unprofessional errors, the result of the
              proceeding would have been different,” id. at
              694, 104 S.Ct. 2052.    See Smith v. Robbins,
              528 U.S. 259, 120 S.Ct. 746, 764, 145 L.Ed.2d
              756 (2000) (holding that habeas applicant must
              demonstrate that “counsel was objectively
              unreasonable” in failing to file a merits
              brief addressing a nonfrivolous issue and that
              there is “a reasonable probability that, but
              for his counsel’s unreasonable failure ..., he
              would have prevailed on his appeal”).

                   In applying this test to claims of
              ineffective assistance of counsel on appeal,
              however,   reviewing    courts   must   accord
              appellate counsel the “presumption that he
              decided which issues were most likely to
              afford relief on appeal.” Pruett v. Thompson,
              996 F.2d 1560, 1568 (4th Cir.1993). Counsel
              is not obligated to assert all nonfrivolous
              issues on appeal, as “[t]here can hardly be
              any question about the importance of having
              the appellate advocate examine the record with

                                        40
     Case 8:13-cr-00492-DKC Document 584 Filed 03/02/21 Page 41 of 50



          a view to selecting the most promising issues
          for review.” Jones v. Barnes, 463 U.S. 745,
          752, 103 S.Ct. 3308, 77 L.Ed.2d 987 (1983);
          see also Smith v. South Carolina, 882 F.2d
          895, 899 (4th Cir.1989). Indeed, “‘[w]innowing
          out weaker arguments on appeal and focusing
          on’ those more likely to prevail, far from
          being evidence of incompetence, is the
          hallmark of effective appellate advocacy.”
          Smith v. Murray, 477 U.S. 527, 536, 106 S.Ct.
          2661, 91 L.Ed.2d 434 (1986) (quoting Jones,
          463 U.S. at 751, 103 S.Ct. 3308); see also
          Smith, 882 F.2d at 899 (counsel’s failure to
          raise   a   weak   constitutional  claim   may
          constitute an acceptable strategic decision
          designed “to avoid diverting the appellate
          court’s attention from what [counsel] felt
          were stronger claims”). Although recognizing
          that “[n]otwithstanding Barnes, it is still
          possible to bring a Strickland claim based on
          counsel’s failure to raise a particular claim”
          on direct appeal, the Supreme Court has
          recently reiterated that “it [will be]
          difficult to demonstrate that counsel was
          incompetent.”     Robbins, 120 S.Ct. at 765.
          “‘Generally, only when ignored issues are
          clearly stronger than those presented, will
          the presumption of effective assistance of
          counsel be overcome.’” Id. (quoting Gray v.
          Greer, 800 F.2d 644, 646 (7th Cir.1986)).

Bell v. Jarvis, 236 F.3d 149, 164 (4th Cir. 2000).

     Petitioner has not shown that any decision concerning which

issues to raise on appeal constituted ineffective representation.

None of the issues is meritorious or weighty enough to overcome

the decision to raise the ones pursued.       While Petitioner asks for

these arguments to be incorporated into his overall petition only

as they relate to an ineffective assistance of counsel claim, this

question cannot be addressed without assessing the merits of these


                                   41
     Case 8:13-cr-00492-DKC Document 584 Filed 03/02/21 Page 42 of 50



arguments; as discussed, the Fourth Circuit never got this far in

dismissing them on procedural grounds, and so Petitioner is not

barred from raising them here.

     The government does not address this attempt to revive these

claims en masse.    These claims are almost entirely duplicitous to

those discussed above, arguing, among other things:         1) an alleged

error by the district court in accepting his guilty plea, 2) a

lack of notice to Mr. Tatum of the quantity of drugs foreseeable

from this plea, 3) a failure of the district court properly to

determine the drug amounts involved in sentencing, and 4) a

convoluted argument and somewhat unintelligible theory as to why

the Doctrine of Constitutional Avoidance requires a mens rea of

“knowingly” or “intentionally” to be applied to the penalties

available for drug crimes under 21 U.S.C § 841. In an introductory

section entitled, “Pertinent Facts Relevant to the Supplemental

Issues,” this pro se motion recounted the prosecutor’s alleged

threat regarding potential jury composition, as alluded to above,

and explained that such threats had “devastating consequence[s]”

on him.   (ECF No. 425-9, at 1-10 and 15-21).         These allegations

are directly addressed by the discussion above and are otherwise

without merit; they are therefore similarly incapable of forming

the basis of an ineffective assistance claim and will be denied.

     The only novel theory contained in this attachment and raised,

untested, before the Fourth Circuit is that Mr. Tatum’s 32[4]-

                                   42
     Case 8:13-cr-00492-DKC Document 584 Filed 03/02/21 Page 43 of 50



month-long     federal   prison     sentence     is    an   “excessive   and

unconstitutional” punishment under the Eighth Amendment.             (Id., at

11-15).    He argues that this sentence is “many times longer” than

any sentence he could have received in state court and thus

violates   the   amendment’s      “prohibition    of   cruel   and   unusual

punishments.”     But in affirming a mandatory minimum sentence of

120 months for a written plea agreement to only one count of

possession with intent to distribute and with only five grams of

cocaine base involved under 21 U.S.C. § 841(a)(1), the Fourth

Circuit found, in an unpublished opinion, that the sentence was

presumed reasonable as it fell “within the applicable guidelines

range.”    United States v. Philips, 411 Fed.Appx. 591, at *1 (4th

Cir. 2011) (citing United States v. Pauley, 511 F.3d 468, 473 (4th

Cir. 2007)).

     The plea, in turn, calculates that Petitioner’s guilty plea

established facts that support a base offense level of 38 should

he go to trial,8 in viewing count one as an adjustment to count

eight (and viewing the counts together as a “group”). In addition,




     8  The plea agreement also notes, however, that should
Petitioner proceed to trial, the parties stipulate to an additional
2-level enhancement under 18 U.S.C. § 1956(h).      The government
also expresses its intention therein to seek another 2-level
enhancement based on Mr. Tatum’s alleged obstruction of justice
during his investigation and prosecution and to retain the option
to challenge any 2-level reduction sought for the Defendant’s
apparent and prompt recognition and affirmative acceptance of
personal responsibility. (ECF No. 95, ¶ 6(c),(e),(f)).
                                     43
       Case 8:13-cr-00492-DKC Document 584 Filed 03/02/21 Page 44 of 50



count seven, the plea explained, stood to impose a statutory

mandatory minimum of five years, applied “consecutive to the

sentence imposed by Counts One and Eight.”                    (ECF No. 95, ¶ 6

(d),(g)).    An offense level of 38 and a Criminal History Category

I produces a guideline range of 235 to 293 months on Counts One

and Eight alone, plus a five-year mandatory minimum (60 months)

for count seven, as pointed out at sentencing.                 (ECF No. 231, at

77).      This   means   that   Mr.   Tatum’s      sentence    fell    within     the

projected guideline range stipulated to by the parties.                     Moreover,

Petitioner       ultimately     received    less     than     the     360     months’

imprisonment agreed to in the plea agreement.                 (ECF No. 95, ¶ 9).

His sentence is presumptively reasonable, and Petitioner has not

carried his burden to rebut this presumption.               He therefore cannot

predicate a claim against his attorney on the excessiveness of his

sentence under the Eighth Amendment.               His attempt to supplement

his main petition with this argument, as with the others, will be

denied.

III. Motion to Supplement the Motion to Vacate, Set Aside or
     Correct Sentence

       A few months ago, Mr. Tatum filed a motion for leave to file

a supplement to his § 2255 motion, which lodged a new claim that

his plea was invalid under Rehaif v. United States, 139 S.Ct. 2191

(2019) and United States v. Gary, 954 F.3d 194 (4th Cir. 2020).




                                       44
     Case 8:13-cr-00492-DKC Document 584 Filed 03/02/21 Page 45 of 50



(ECF No. 538).   It is unclear whether this motion is timely, but,

regardless, it will be denied on the merits.

     Pursuant to 28 U.S.C. § 2255(f), a federal prisoner must file

a motion to vacate, set aside, or correct his sentence within one

year of the latest of the following dates:

               (1) the date on which the judgment of
          conviction becomes final;

               (2) the date on which the impediment to
          making a motion created by governmental action
          in violation of the Constitution or laws of
          the United States is removed, if the movant
          was prevented from making a motion by such
          governmental action;

               (3) the date on which the right asserted
          was initially recognized by the Supreme Court,
          if that right has been newly recognized by the
          Supreme    Court   and   made    retroactively
          applicable to cases on collateral review; or

               (4) the date on which the facts
          supporting the claim or claims presented could
          have been discovered through the exercise of
          due diligence.

(emphasis added).     An otherwise untimely amendment to a timely

claim is considered timely when it “relates back” because it arises

out of the “conduct, transaction, or occurrence set forth . . .

set forth in the original pleading.”         Mayle v. Felix, 545 U.S.

664, 649 (2005) (citing Fed.R.Civ.P. 15(c)(2)).

     Rehaif involved a conviction, after trial, under 18 U.S.C.

§ 922(g) and § 924(a)(2).      § 922(g) makes it illegal for certain

persons to possess firearms, and § 924(a)(2) provides that anyone


                                   45
     Case 8:13-cr-00492-DKC Document 584 Filed 03/02/21 Page 46 of 50



who “knowingly” violates the former provision can be sentenced to

up to ten years in prison.       The Court found the government must

prove that a defendant knew both that he possessed a gun and that

he was part of the relevant category.       Rehaif, 139 S.Ct., at 2194.

This ruling is entirely inapplicable to Mr. Tatum’s conviction

under § 924(c), however.    Regardless, any claim that Mr. Tatum did

not knowingly possess a firearm while knowingly engaging in a drug

conspiracy is belied by his plea agreement and Rule 11 hearing

that affirmed his admission of guilt to count one and seven of the

Superseding Indictment.     (ECF No. 24).

     Alternatively, in Gary, a petitioner cited to Rehaif and

successfully argued on direct appeal that his plea to §922(g) was

not knowingly and intelligently entered, as he did not understand

one of the elements of his crime, namely that “he knew he had the

relevant status when he possessed [the firearm].”         Gary, 954 F.3d

at 198 (quoting Rehaif, 139 S.Ct. at 2194).          Even assuming that

Gary cast a new light on Rehaif, which was more than a year old at

the time Petitioner’s filing, whether the latter announced a

retroactive rule is not clear.          As Gary was decided on direct

appeal, it did not address the retroactivity of Rehaif at all.

Only a couple of circuits, addressing the issue in the context of

successive or second § 2255 motions — where an initial petition

has already been ruled on — have implied it is not retroactive for

any type of collateral challenge.       See e.g. Mata v. United States,

                                   46
       Case 8:13-cr-00492-DKC Document 584 Filed 03/02/21 Page 47 of 50



969 F.3d 91, 93 (2nd Cir. 2020) (“The Supreme Court’s Rehaif

decision resolved only a question of statutory interpretation and

did not announce a rule of constitutional law (much less a new

one,       or   one    that   the   Supreme    Court   has   made   retroactive   on

collateral review or that was previously unavailable)”).9

       As the Fourth Circuit has not squarely addressed the issue

and as the petition fails on the merits, a pronouncement on this

far-reaching issue can be avoided.                 Gary is inapposite for the

same reason as Rehaif:                it deals with an entirely different

subsection        of    the   gun    statute.      The   request    to   supplement

Petitioner’s original motion with this claim will be granted, but

the claim itself will be denied.

IV.    Second Motion to Supplement10



                                                                                  ,




       9
       The other circuits that have grappled with the retroactivity
of Rehaif have similarly done so only in the context of second or
successive § 2255 motions that must, as per § 2255(h), cite a new
constitutional rule to be timely. As such, the majority of these
do not fully answer the question of the case’s retroactivity
because the case does not announce a constitutional rule at all,
but a statutory one. See Tate v. United States, 982 F.3d 1226,
1228 (9th Cir. 2020); In re Sampson, 954 F.3d 159, 161 (3d Cir.
2020); Khamisi-El v. United States, 800 Fed.Appx. 344, 349 (6th
Cir. 2020); but see In re Palacios, 931 F.3d 1314 (11th Cir. 2019)
(“[E]ven if Rehaif had announced a new rule of constitutional law
. . . it was not made retroactive to cases on collateral review by
the Supreme Court.”).



                                              47
     Case 8:13-cr-00492-DKC Document 584 Filed 03/02/21 Page 48 of 50




     10 This section of this opinion will be filed under seal as
it recounts other portions of the record that are under seal but
that are not ultimately pertinent to Petitioner’s plea or sentence.
As such it will be denied, and a redacted version of this
Memorandum Opinion will be filed on the public docket, while the
full version will remain under seal.
                                   48
     Case 8:13-cr-00492-DKC Document 584 Filed 03/02/21 Page 49 of 50



V.   Conclusion

     For the foregoing reasons, Petitioner’s motion to vacate, set

aside, or correct his sentence, as well the claims raised in his

requests to file supplemental motions to vacate/correct, will be

denied.    A separate order will follow.

     Pursuant to Rule 11(a) of the Rules Governing Proceedings

under 28 U.S.C. §§ 2254 or 2255, the court is also required to

issue or deny a certificate of appealability when it enters a final

order adverse to the petitioner.         A certificate of appealability

is a “jurisdictional prerequisite” to an appeal from the court’s

order.    United States v. Hadden, 475 F.3d 652, 659 (4th Cir. 2007).

A certificate of appealability may issue “only if the applicant

has made a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2).        Where the court denies the

petitioner’s motion on its merits, a petitioner satisfies this

standard by demonstrating that “reasonable jurists would find the

court’s   assessment   of   the   constitutional   claims   debatable   or

wrong.”    Slack v. McDaniel, 529 U.S. 473, 484 (2000); see also

Miller–El v. Cockrell, 537 U.S. 322, 336–38 (2003). Where a motion

is denied on a procedural ground, a certificate of appealability

will not issue unless the petitioner can “demonstrate both (1) that

jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right and

(2) that jurists of reason would find it debatable whether the

                                    49
     Case 8:13-cr-00492-DKC Document 584 Filed 03/02/21 Page 50 of 50



district court was correct in its procedural ruling.”             Rose v.

Lee, 252 F.3d 676, 684 (4th Cir. 2001) (internal marks omitted).

     Petitioner     does    not    satisfy    the    above     standards.

Accordingly, a certificate of appealability will not issue.             A

separate order will follow.



                                                  /s/
                                        DEBORAH K. CHASANOW
                                        United States District Judge




                                   50
